Citation Nr: 1134379	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  07-31 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disability, claimed as chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969, with service in the Republic of Vietnam from October 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February and November 2004 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction over the veteran's case was subsequently transferred to the Lincoln, Nebraska RO.

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claim.  The DRO hearing was scheduled and subsequently held in June 2007 at the Portland RO.  The appellant testified at that time and the hearing transcript is of record.

In July 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This case was previously before the Board in October 2009 when it was remanded for further development.  

As a November 2010 rating decision granted the veteran's claim of service connection for posttraumatic stress disorder, such issue is no longer in appellate status.


FINDING OF FACT

A low back disability is not shown to have been present in service, or for some time thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in August 2003 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.

The Board notes that although the notice provided prior to the initial AOJ decision did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim such error was harmless given that service connection is being denied and hence no rating or effective date will be assigned with respect to this claimed condition.  In addition, the Veteran was provided with notice that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded in a letter dated in August 2008.  The claim was subsequently readjudicated in a supplemental statement of the case in November 2010.  As such, the Board finds that any error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was notified in January 2010 that there were no VA treatment records available regarding the Veteran.  Relevant private treatment records have been associated with the claims file from Heartland Family Health and Chiropractic Clinic; Billings Family Chiropractic; Springfield Family Physicians; Lincoln General Hospital; K.B.L., a licensed massage therapist; and M.K.S., an acupuncturist, and was provided an opportunity to set forth his or her contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in December 2003.

In October 2009 the Board remanded the Veteran's claim for additional treatment records to be obtained and associated with the claims file.  Subsequently, additional relevant treatment records from Heartland Family Health and Chiropractic Clinic were associated with the claims file.  As such, the Board is thus satisfied that the RO has substantially complied with the orders of the October 2009 remand for.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); Stegall v. West, 11 Vet. App. 268 (1998).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for a low back disability.  He contends that he injured his back while throwing sandbags in service.

The service treatment records do not reveal any complaint, diagnosis, or treatment for any back disorder.

An April 1980 treatment note reveals that the Veteran complained of injuring his back while lifting at work.  The Veteran was diagnosed with acute right lumbar strain.

The Veteran received treatment at Billings Family Chiropractic for this back pain.  A treatment note, dated in April 1994, reveals that the Veteran reported that his back pain was probably caused by work, heavy lifting, and shaking mail out of sacks.  In addition, the Veteran reported that he injured his back at work in 1979 to 1980.  Chiropractic treatment notes dated September 1994 to May 2007 reveal complaints of back pain and stiffness.

A January 1998 treatment note reveals a diagnosis of back strain.  A February 1998 treatment note indicates that the Veteran injured his back bending over to pick up laundry and coins.

In December 2003 the Veteran was afforded a VA Compensation and Pension (C&P) back examination.  The Veteran reported that he injured his back in service in November 1968 while stacking sand bags to protect a bunker.  He stated that he experienced a low back pain and that he went to sick call.  No X-rays were performed; however, the Veteran indicated that he was told that it was a sprain.  He was given aspirin and put back to full duty.  He reported that his back pain has gotten progressively worse.  After physical examination, the Veteran was noted to have a normal lumbar spine and the examiner rendered the opinion that it was not at least as likely as not related to injuries claimed while on active duty.  The Veteran was also diagnosed with chronic low back pain, probably chronic strain and soft tissue pain.

Massage therapy notes, dated April 2004 to May 2007, reveal complaints of low back pain.  Private treatment notes, dated May 2003 to September 2006, reveal complaints of back pain and that the Veteran was treated by a chiropractor.  Private treatment notes, dated July 2004 to November 2007, reveal complaints of low back pain and stiffness.  A Magnetic Resonance Imaging (MRI) scan report, dated in September 2006, reveals mild convex right scoliosis of the lumbar spine with degenerative disc disease changes at L1-2, L4-5, and L5-S1.  The Veterans underwent therapy at the Heartland Family Health and Chiropractic Clinic for his back pain in May 2007, November 2007, and September 2009.

At a June 2007 DRO hearing the Veteran contended that he hurt is back throwing a sandbag in service.

At a hearing in July 2009 the Veteran reported that he had no back problems prior to service.  He stated that prior to service he worked high iron, construction, laid concrete, drove a truck, worked in nurseries, and did farm work.  He further indicated that he had no problems with his back during basic and advanced individual training.  He reported that he hurt his back while filling sandbags to cover ammunition conexes when he threw a sandbag on top of the ammunition conex.  He stated that he went to the medical area and was issued APCs.  He reported that things were not recorded in the service treatment records in Vietnam because there was a rumor that "you'd get something and they wouldn't let you go home."  The Veteran stated that after he returned from Vietnam and continued with construction, farming, and high iron work, he had pain in his back.  He reported an incident in the summer of 1970 when he could not get out of bed for three days due to his back after digging a hole.  He stated that he treated his back himself and that he had been treated by a chiropractor for the five years prior to the hearing and that he continued to receive chiropractic treatment.  He also reported that his back was X-rayed in 1978 or 1979.

The Board finds that entitlement to service connection for a low back disability is not warranted.  The service treatment records do not reveal any complaint, diagnosis, or treatment for any low back disability.  Thus, diagnosis of a chronic disability was not made in service.  Additionally, there is no evidence of arthritis of the lumbar spine, manifest to a compensable degree, within a year after separation from service.  The Board also notes that there is no competent and credible evidence of record that etiologically relates the Veteran's current back disability to service or any event of service.

Indeed, the Board acknowledges that the Veteran has competently reported that he has had low back pain since service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Nonetheless, the Veteran's assertions which relate his back disorder to in-service events are not credible and lack probative value.  At the outset, the Board notes that the disability at issue is of such medical complexity that the Veteran does not have the requisite medical knowledge to causally relate his current lower back disability to service or any event of service.  Moreover, the objective evidence of record factors against the Veteran's assertions and are of more probative value.  As previously noted, the service treatment records do not show any complaints of or treatment for a lower back disorder and no diagnosis of chronic disability was made in service.  In October 1976, the Veteran filed an application for VA benefits.  A back disability was not referenced.  The application merely notes skin disease over the entire body.  Thereafter, the record reflects correspondence between the Veteran and VA regarding unrelated matters.  As noted above, no complaints of, symptoms of, or findings associated with a back disorder were noted until 1980.  The post-service treatment records reveal that the Veteran was first treated for a low back disability in April 1980 after a back injury at work, more than 10 years after separation from service.  Thereafter, the record does not reveal consistent treatment for any back disability until 1994, and at times when treatment is received, the Veteran's complaints of pain are related to post-service events.  See January 1998 medical reports which attributes his back strain to picking up laundry and coins, or other heavy objects.  This objective evidence as well as the significant lapse in time between service and post-service medical treatment factor against the Veteran's assertions and ultimately, his claim.  After examination in December 2003 the Veteran was noted to have a normal lumbar spine and chronic low back pain, probably chronic strain and soft tissue pain.  The examiner rendered the opinion that it was not at least as likely as not related to injuries claimed while on active duty.  The Board acknowledges that subsequent to the Veteran's back examination in December 2003 additional evidence was associated with the claims file that indicates that the Veteran continued to have back complaints and treatment.  However, these records do not reveal any indication that the Veteran's back disability may be related to the Veteran's active service.  As the evidence reveals that the Veteran was first diagnosed with a back disability many years after separation from service after a workplace injury and there is no nexus evidence of record, other than the Veteran's reports of continuity of symptoms since service, which the Board finds are not credible and are of no probative value, entitlement to service connection for low back disability is denied.  

In reaching the decision above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability, claimed as chronic lumbar strain, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


